
	

113 S273 IS: To modify the definition of fiduciary under the Employee Retirement Income Security Act of 1974 to exclude appraisers of employee stock ownership plans.
U.S. Senate
2013-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 273
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2013
			Ms. Ayotte (for herself,
			 Mr. McConnell, Ms. Landrieu, and Mr.
			 Blunt) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To modify the definition of fiduciary under the Employee
		  Retirement Income Security Act of 1974 to exclude appraisers of employee stock
		  ownership plans.
	
	
		1.Fiduciary
			 exclusionSection 3(21)(A) of
			 the Employee Retirement Income and Security Act of 1974 (29 U.S.C. 1002(21)(A))
			 is amended by inserting and except to the extent a person is providing
			 an appraisal or fairness opinion with respect to qualifying employer securities
			 (as defined in section 407(d)(5)) included in an employee stock ownership plan
			 (as defined in section 407(d)(6)), after subparagraph
			 (B),.
		
